Filed 9/20/16 P. v. Briles CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D067998

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE321499)

DOUGLAS ANDREW BRILES,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Daniel G.

Goldstein, Judge. Affirmed.



         Marilee Marshall & Associates and Marilee Marshall for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Peter Quon, Jr., Rami Falkenstein

Hennick and Lise S. Jacobson, Deputy Attorneys General, for Plaintiff and Respondent
       Douglas Andrew Briles pled guilty and not guilty by reason of insanity to an

amended information charging him with attempted murder (Pen. Code, §§ 187, subd. (a),

664),1 making a criminal threat (§ 422) and assault by means likely to produce great

bodily injury (§ 245, subd. (a)(4)). Briles also admitted that he incurred a prior

conviction constituting both a prior strike (§§ 667, subds. (b)-(i), 1170.12) and a prior

serious felony (§§ 667, subd. (a)(1), 1192.7, subd. (c)). Briles waived his right to a jury

trial for the sanity trial, and the trial court found that Briles was legally sane during the

commission of the crimes. The trial court denied Briles's motion to strike his prior strike

and sentenced Briles to prison for a term of 15 years, with a recommendation that Briles

be housed in a state mental hospital.

       Briles contends that the trial court's sanity finding is not supported by substantial

evidence because the record does not support a finding that Briles was capable of

understanding that the acts he committed were morally wrong. Briles also contends that

the trial court abused its discretion in declining to strike his prior strike. We conclude

that Briles's arguments lack merit, and we accordingly affirm the judgment.

                                               I

                   FACTUAL AND PROCEDURAL BACKGROUND

A.     Briles's Attack on Masikip

       In 2012, Briles, who was born in 1961, had been residing at a board and care

facility in El Cajon for approximately 14 years. Briles was diagnosed with paranoid



1      All further statutory references are to the Penal Code unless otherwise indicated.
                                               2
schizophrenia in his early 20's and until shortly before the incident at issue in this case,

Briles was being treated with injections of medication. Briles's normal medication was

discontinued, and he was switched to an oral medication, which he stopped taking. As a

result, Briles's psychiatric symptoms worsened, leading to an emergency psychiatric

hospitalization on May 24, 2012, from which he was released on June 4, 2012.

       On the morning of June 13, 2012, the manager of the board and care facility,

Leonora Masikip, was in the kitchen and heard Briles creating a disturbance in the living

room.2 Masikip attempted to lock the kitchen door, but Briles kicked through it, and

Masikip fled from the kitchen into an office in a separate building. Witnesses heard

Briles say, "I will kill you" as he chased after Masikip. Briles kicked open the office

door, and then approached Masikip and squeezed her neck with his hands. Briles and

Masikip fell to the ground as Briles continued squeezing, and Masikip stated, "Doug,

please stop." Staff workers attempted to pull Briles off Masikip but were unsuccessful.

       Police officers responded to a 911 call and observed Briles still squeezing

Masikip's neck. After struggling with Briles for two or three minutes, the officers were

able to pull Briles off Masikip and handcuff him. Masikip did not suffer any serious

injuries.

       Immediately after the incident, Briles was taken to the emergency room, where he

told doctors that Masikip made him mad and that he wanted to kill her " 'because she is



2     Our description of Briles's attack on Masikip and his subsequent statements to
medical personnel and police is based on the agreed-upon recitation of the facts given by
counsel at the beginning of the sanity trial.
                                              3
stupid.' " A police officer then advised Briles of his Miranda3 rights and asked if he

wished to speak with the police, to which Briles replied, "I think I already said too much

to get myself into trouble." When transported to jail, Briles told the intake nurse, "I got

hurt" and explained that "I tried to kill somebody."

B.     Trial Court Proceedings

       Briles was initially charged shortly after the incident, but proceedings were

suspended in July 2012 for an investigation into Briles's mental competency. In February

2013, Briles was found mentally incompetent to stand trial and was ordered to be

committed to a state mental hospital. In September 2013, the court found that Briles's

mental competency had been restored.

       In February 2014, an amended information charged Briles with attempted murder

(§§ 187, subd. (a), 664), making a criminal threat (§ 422) and assault by means likely to

produce great bodily injury (§ 245, subd. (a)(4)), with the further allegation that Briles

incurred a prior conviction constituting a prior strike (§§ 667, subds. (b)-(i), 1170.12) and

a prior serious felony (§§ 667, subd. (a)(1), 1192.7, subd. (c)).

       After another suspension of proceedings to investigate Briles's mental

competency, the trial court made a second finding that Briles was mentally competent to

stand trial on September 10, 2014. On January 26, 2015, Briles entered a plea of guilty

and not guilty by reason of insanity to each of the charges against him and admitted his




3      Miranda v. Arizona (1966) 384 U.S. 436.

                                              4
prior conviction. Briles waived his right to a jury trial on the issue of sanity and agreed

that a finding on the sanity issue could be made by the trial court.

       At the sanity trial, the evidence consisted primarily of the testimony by three

expert witnesses, each of whom had interviewed and evaluated Briles for the purpose of

opining on whether Briles was legally sane at the time he attacked Masikip.

       1.     Opinion of Stacey Berardino

       Psychologist Stacey Berardino was appointed by the trial court to examine Briles

for the purpose of determining whether he was legally sane at the time of the offenses.

Berardino testified that based on her interview of Briles on July 17, 2014, her review of

certain relevant file materials and her administration of psychological tests to Briles, she

reached the conclusion that at the time Briles attacked Masikip, he was capable of

understanding the nature and quality of his act and he understood that his act was morally

and legally wrong.

       Berardino's opinion was based in part on certain statements that Briles made

during the interview. At counsel's request, the trial court listened to the entirety of

Berardino's interview with Briles.4 As Briles explained the incident to Berardino, he

heard Masikip and her cousin at the door to his room stating that he "can't have the fly,"

which he believed referred to taking away his marijuana. Briles stated that he "started

going off" and he kicked in three doors and ran after Masikip. Briles explained that

"[n]ext thing you know, I'm on the floor with my hands around [Masikip's] neck." Briles


4     The parties have provided a transcript of the interview for the appellate record,
which we have reviewed as part of our analysis.
                                              5
told Berardino, "I almost choked her to death. I did. Oh, I'm so glad she didn't die. . . .

[T]his lady, I didn't have anything against her in the world. . . . And I didn't mean to do

it, assault that lady. . . . And that was a terrible thing." Briles commented, "[T]he police

got involved, thank God."

       In response to several questions by Berardino about why he attacked Masikip,

Briles stated that he did not know why he did it and did not know what he was thinking at

the time. He also commented, "I wasn't thinking anything at all." At one point Briles

speculated, "I think in the back of my mind, really, this is what I had to do to get out of

there" as "people there [in the board and care facility] would drive me out of my mind."

       In trying to explain why he attacked Masikip, Briles also made broad statements to

Berardino indicating that God must have wanted him to act as he did. Briles stated

several times that he was the Messiah and made statements such as, "God is somehow

inside of me. God is directing my whole life. I'm not responsible for anything I'm doing

because there's something more God wants me to do," and that there was no avoiding the

attack because "this is God's plan."

       Berardino directly asked Briles, "Do you think choking [Masikip] was wrong?"

Briles answered "Yes," and explained "She's . . . just a nice lady." Berardino then asked

"Did you think it was wrong then to choke [Masikip]?" (Italics added.) Briles stated, "It

has never been right to choke [Masikip]."

       In addition to relying on the content of her interview with Briles, Berardino

reached the conclusion that Briles understood that the acts were morally wrong based on

Briles's statement to police that he had already said too much and should stop talking

                                              6
about it. She also noted that the attack on Masikip was consistent with Briles's history of

impulsive aggressive behavior when there is something he wants and that he becomes

angry and aggressive when off of his medication. Although Berardino acknowledged

that Briles was suffering from a mental illness at the time of the incident and showed

some evidence of delusional thinking during the interview, including recurring delusions

about a woman named Lucy, his future in Hollywood, and God's plans for him, she

nevertheless concluded that Briles was capable of understanding the nature or quality of

his acts and of understanding that they were wrong.

       2.     Opinion of Dr. Sanjay Rao

       Psychiatrist Sanjay Rao was also appointed by the trial court to examine Briles for

the purposes of the sanity trial. Rao interviewed Briles on May 9, 2014, and also

reviewed certain relevant records. Rao concluded that Briles was schizophrenic, but at

the time of the attack on Masikip, Briles was capable of knowing and understanding the

nature and quality of his acts, and was capable of knowing that his acts were morally and

legally wrong. Rao based his opinion, in part, on statements that Briles made during their

interview. As Rao testified, Briles described the incident as being precipitated by the fact

that Masikip was "bugging" him, that he felt like he was possessed by Satan during the

act, and that "what he did was a terrible thing." Rao asked Briles if he knew what he was

doing was wrong before he started choking Masikip. Briles stated, "Yeah, of course

you're not supposed to harm anybody."

       Rao also based his opinion on (1) Briles's statement to police that he had already

said too much to get himself in trouble; and (2) Briles's statements after the event that

                                              7
Masikip was "stupid" and made him mad, which showed that Briles was experiencing a

stressor from a dispute with Masikip. Rao explained that he did not see any evidence of

an active psychotic process during the incident that would have clouded Briles's

understanding of right and wrong.

       3.     Opinion of Clark Clipson

       Psychologist Clark Clipson, who was called by Briles as an expert witness,

interviewed Briles on December 13, 2013, reviewed relevant records, and conducted

psychological testing. According to Clipson, Briles made the following statement about

the incident: "I ran after her and choked her. I thought she was an alien and I thought if I

didn't kill her, she would torture me and Lucy forever because of some sort of experiment

that had gone wrong," and "I thought God and aliens were coming to get me." Clipson

explained that for approximately 30 years Briles was preoccupied with and engaged in

delusional thinking about a woman named Lucy. In Briles's delusional thinking, he

believes that he and Lucy are supposed to be together and he is constantly looking for

her, but he believes that other people get in the way of him being with Lucy.

       Clipson concluded that while attacking Masikip, Briles understood the nature and

quality of his acts and understood that they were legally wrong. However, according to

Clipson, Briles did not understand that what he was doing was morally wrong. As

Clipson explained, Briles did not understand the attack on Masikip was morally wrong

because "he . . . thought if he didn't kill Ms. Masikip, that he and Lucy were going to be

tortured" and thus he "had no choice but to kill her in order to prevent being tortured."

Clipson acknowledged that Briles made no mention of aliens or Lucy around the time of

                                             8
the attack, but explained that the different statements that Briles gave about the incident

were "a reflection of the way delusional material seems to sort of morph in people's

minds from time to time."

C.     The Trial Court's Finding and Sentencing Decision

       The trial court found that Briles was legally sane at the time he attacked Masikip.

The trial court concluded that Briles understood the nature and the quality of his acts, and

understood that they were legally and morally wrong. Responding to defense counsel's

argument that Briles believed his acts to be morally justified because God directed him to

commit them, the trial court explained that although Briles gave different explanations

for his actions to the three different interviewers, the most probative statements were

those that he made around the time of the incident, in which he made no statements about

committing the attack based on any direction from God or Satan. The trial court also

pointed out that in his statements to Berardino, Briles did not make a direct nexus

between God and the attack, as he did not state that God told him to do the act, and

appeared to be discussing God's plan for him as a way to understand in retrospect why he

committed morally indefensible acts. As the trial court emphasized, Briles told Berardino

that he " 'wasn't thinking of anything' " during the attack.

       After the conclusion of the sanity phase of the proceedings, Briles filed a motion

to strike his prior strike, which the trial court denied. The trial court then sentenced

Briles to prison for a term of 15 years, with a recommendation that Briles be housed in a

state mental hospital.



                                              9
                                               II

                                        DISCUSSION

A.      Briles's Challenge to the Sanity Finding

        Briles's first argument on appeal is that insufficient evidence supports the trial

court's finding that he was capable of understanding that his acts were morally wrong at

the time he committed them.

        1.     Applicable Legal Principles

        We begin by reviewing the legal principles applicable to a defendant who pleads

not guilty by reason of insanity. "It is fundamental to our system of jurisprudence that a

person cannot be convicted for acts performed while insane." (People v. Kelly (1973) 10
Cal. 3d 565, 574.) Under California law, "insanity is established if the defendant was

unable either to understand the nature and quality of the criminal act, or to distinguish

right from wrong when the act was committed." (People v. Elmore (2014) 59 Cal. 4th
121, 140; see also § 25, subd. (b).) "Notably, a defendant may suffer from a diagnosable

mental illness without being legally insane." (People v. Mills (2012) 55 Cal. 4th 663,

672.)

        When a defendant pleads not guilty by reason of insanity, "the burden is upon the

defendant to prove by a preponderance of the evidence that he was insane at the time of

the offense." (People v. Hernandez (2000) 22 Cal. 4th 512, 521.)

        On appeal, our role is to determine whether the trial court's sanity determination is

supported by substantial evidence. (People v. Chavez (2008) 160 Cal. App. 4th 882, 891

(Chavez).) Under that standard, we view the evidence in the light most favorable to the

                                              10
trial court's finding and presume in support of the judgment the existence of every fact

the trial court could reasonably deduce from the evidence. (People v. Kraft (2000) 23
Cal. 4th 978, 1053.) In its role as trier of fact, "[i]t was for the [trial court] to evaluate the

testimony of the experts, examine the bases for their opinions and determine whom to

believe." (Chavez, at p. 891.)

       When determining whether a defendant was capable of distinguishing right from

wrong, the question is "whether a defendant can distinguish, not the legal rightness or

wrongness of his act, but its moral rightness or wrongness." (People v. Stress (1988) 205
Cal. App. 3d 1259, 1272 (Stress).) "Thus, if a person is incapable, because of a mental

disease or defect, of understanding that his actions are morally wrong — that is, in

violation of generally accepted standards of moral obligation — then that person is

legally insane, regardless of whether he knows his actions are illegal." (People v.

Severance (2006) 138 Cal. App. 4th 305, 323; see also People v. Skinner (1985) 39 Cal. 3d
765, 783 (Skinner) ["a defendant who is incapable of understanding that his act is morally

wrong is not criminally liable merely because he knows the act is unlawful"].) "While

. . . in most instances legal wrongfulness and moral wrongfulness are equivalent, this is

not always the case [citations] and a defendant is free to argue . . . that while he was able

to distinguish between legal right and wrong he could not distinguish between moral right

and wrong." (Stress, at p. 1275.)

       Further, morality in the context of the insanity defense means generally accepted

moral standards, and not the defendant's " 'own distorted standards.' " (People v.

Coddington (2000) 23 Cal. 4th 529, 608-609.) Thus, a "defendant is sane if he knows his

                                               11
act violates generally accepted standards of moral obligation whatever his own moral

evaluation may be." (Stress, supra, 205 Cal.App.3d at p. 1274.)

       Here, Briles does not dispute that the evidence shows that he was capable of

understanding the nature and quality of his acts and understood that they were legally

wrong, as each of the three experts agreed on those facts. However, Briles contends that

insufficient evidence supports a finding that he was capable of understanding that his acts

were morally wrong. We accordingly turn to an analysis of that issue.

       2.     Substantial Evidence Supports a Finding That Briles Understood His Acts
              Were Morally Wrong

       Briles contends that the only reasonable conclusion that the trial court could draw

from the evidence is that Briles was suffering from delusions during his attack on

Masikip which made it impossible for him to understand that his actions were morally

wrong. However, as we will explain, Briles's argument lacks merit because ample

evidence in the record — upon which the trial court reasonably could decide to rely —

supports a finding that Briles was not suffering from delusions that impacted his ability to

understand the wrongfulness of his acts.

       As Briles points out, the record contains evidence of two types of delusional

thinking that could have caused Briles to attack Masikip: (1) as Briles described to

Clipson, he believed Masikip was an alien who planned to torture him and Lucy; and

(2) as Briles described to Berardino, he believed that it was God's plan for him to attack

Masikip. We discuss each in turn.




                                            12
       a.     Delusion That Masikip Was an Alien

       First, as we have described, based on Briles's statement that he attacked Masikip

because she was an alien who would torture him and Lucy, Clipson reached the

conclusion that Briles thought it was morally justifiable to attack Masikip in self-defense.

Briles argues that "it was unreasonable for the court not to credit . . . Clipson's more

thorough evaluation and find that [Briles] was insane at the time of the attack." We

disagree because, as we will explain, the trial court reasonably could conclude that

Briles's statement that he believed Masikip to be an alien was not credible.

       As the trial court pointed out, Briles gave different accounts of his motivations to

Clipson, Berardino and Rao. Only when speaking to Clipson did Briles mention a belief

that Masikip was an alien. Indeed, casting doubt on the veracity of Briles's statement to

Clipson about believing Masikip to be an alien, we note that during Briles's interview

with Berardino, when she asked Briles why he attacked Masikip, Briles acknowledged

that he could choose to make up a story about aliens, but that he knew Berardino would

"see through" that story.5 Further, as the trial court reasonably concluded, the statements

that Briles made immediately after the attack were more probative of Briles's motivations

for attacking Masikip than the statements that he made to mental health professionals

many months later. Therefore, the trial court reasonably could conclude that, according

to what Briles stated immediately after the attack, he was motivated to attack Masikip


5       Specifically, Briles stated, "You know, that's what people say when they — when
they go into a hospital or, say, jail, they say something like, Oh, aliens — yeah, they say,
Just talk about aliens man, you know. And you guys — you guys know it. You can see
right through it when they start talking about aliens."
                                             13
because he thought she was "stupid" and she made him mad, not because he believed

Masikip was an alien from whom he had to defend himself.

       As the finder of fact, the trial court was entitled to weigh, evaluate and reject

Clipson's opinion that Briles was motivated by a delusional belief that Masikip was an

alien that caused him to think his actions were morally justified, and rely instead on Rao's

and Berardino's opinions that Briles understood the attack on Masikip was morally

wrong. Rao's and Berardino's opinions provided substantial evidence to support the trial

court's finding. (See People v. Wolff (1964) 61 Cal. 2d 795, 804 ["if there is substantial

evidence from which the jury could infer that the defendant was legally sane at the time

of the offense such a finding must be sustained in the face of any conflicting evidence,

expert or otherwise, for the question of weighing that evidence and resolving that conflict

'is a question of fact for the jury's determination' "]; Chavez, supra, 160 Cal.App.4th at

p. 891 [jury may reject expert opinion on insanity unless defendant demonstrates it "was

of such weight that the jury could not reasonably reject it"].)

              b.     Delusion About God's Plan

       Second, although Briles directly told both Berardino and Rao that he knew it was

morally wrong to choke Masikip at the time he was committing the act, Briles contends

that the trial court should not have relied on those statements or credited Berardino's and

Rao's opinions, because Briles told Berardino that he attacked Masikip as part of God's

plan for him. As he did in the trial court, Briles argues that because he believed it was

God's plan for him to attack Masikip, the evidence shows that he believed that it was



                                             14
morally permissible for him to commit that act. As we will explain, the trial court

reasonably rejected that interpretation of the evidence.

       As the trial court pointed out, Briles did not state that God ever told him it was

morally permissible to attack Masikip during the attack. Indeed, Briles stated that he was

not thinking anything at all during the attack, and he did not know why he did it. Instead,

Briles's discussion of God's plan and his belief that he was the Messiah appears to be

Briles's retrospective attempt to make sense of the behavioral compulsion that he felt

during the attack, which he believed did not "make sense logically" as Masikip was "just

a nice lady."

       Briles argues that this case is like Skinner, supra, 39 Cal. 3d 765, which held that

the evidence was sufficient to show that the defendant was incapable of understanding

that the killing of his wife was morally wrong. In that case, the defendant acted under the

belief that God morally sanctioned the killing of a spouse who violates marital vows.

(Skinner, at pp. 770, 784.) This case is not like Skinner. The record contains no

indication that Briles believed that God morally sanctioned his attack on Masikip.

Instead, Briles consistently stated that he believed that the attack on Masikip was morally

wrong and never indicated that God gave him moral permission to act as he did.6




6      Briles also relies on Stress, supra, 205 Cal. App. 3d 1259, which held that the
evidence could be interpreted to support a finding that the defendant was legally insane
when he killed his wife because he was suffering from a delusion that made it morally
permissible to do whatever was necessary to bring attention to a conspiracy that he
believed existed and thus "contribute to some higher good." (Id. at pp. 1263, 1275.)
Stress is not applicable here because there is no evidence that Briles believed at the time
                                             15
       In sum, based on the evidence at trial, the trial court reasonably could reject

Briles's argument that he was suffering from a delusion that caused him to believe that it

was morally acceptable to attack Masikip, and it could instead reasonably credit

Berardino's and Rao's expert opinions and Briles's own statements that established Briles

was capable of understanding that it was morally wrong to attack Masikip at the time that

he acted. Accordingly, the sanity finding is supported by substantial evidence.

B.     The Trial Court Did Not Err in Declining to Strike the Prior Strike

       We next consider Briles's contention that the trial court erred in declining to strike

his prior strike.

       Briles suffered a prior strike in Oregon in 1985, when he was convicted of first

degree arson. As reflected in the probation officer's report and the People's sentencing

memorandum, Briles committed the arson in 1984 when he broke into the residence of a

professor, on whose property he had been living, and burned down the residence after

attacking the professor and stating he would kill him. Briles was sentenced to a 20-year

prison term, but was paroled in 1988.

       At sentencing, defense counsel argued that the trial court should exercise its

discretion to strike the prior strike, because the 1984 arson was remote in time, Briles did

not have an extensive criminal history, he had been able to conduct himself as a law

abiding citizen, and the current offense was precipitated by mental illness.




that he attacked Masikip that he was acting to contribute to some higher good, and Briles
specifically stated that he was not thinking anything while committing the attack.
                                             16
       A trial court may dismiss prior felony conviction allegations in cases prosecuted

under the Three Strikes law when dismissal is "in furtherance of justice." (§ 1385,

subd. (a); see People v. Superior Court (Romero) (1996) 13 Cal. 4th 497, 529-530.)

"[T]he law creates a strong presumption that any sentence that conforms to [its]

sentencing norms is both rational and proper." (People v. Carmony (2004) 33 Cal. 4th
367, 378 (Carmony).) In deciding whether to dismiss prior conviction allegations, the

court "must consider whether, in light of the nature and circumstances of his present

felonies and prior serious and/or violent felony convictions, and the particulars of his

background, character, and prospects, the defendant may be deemed outside the scheme's

spirit, in whole or in part, and hence should be treated as though he had not previously

been convicted of one or more serious and/or violent felonies." (People v. Williams

(1998) 17 Cal. 4th 148, 161.)

       We review a trial court's refusal to strike prior conviction allegations for abuse of

discretion. (Carmony, supra, 33 Cal.4th at p. 375.) "[A] trial court does not abuse its

discretion unless its decision is so irrational or arbitrary that no reasonable person could

agree with it." (Id. at p. 377.)

       Here, the trial court explained its decision to deny the motion to strike Briles's

prior strike on the basis that even though the arson conviction was remote, it was a

"horrendous" crime that could have resulted in death or great bodily harm. Moreover, the

trial court noted that although the arson conviction was remote, Briles had not remained

law abiding in the interim, as he committed misdemeanor offenses, which included a



                                             17
threat to burn down somebody's house,7 showing that Briles continued to engage in

violent conduct.

       We conclude that the trial court did not abuse its discretion in determining that

Briles fell within the spirit of the Three Strikes law. Although the arson conviction could

be viewed as remote, remoteness supports striking a prior felony conviction only when

there has been "a crime-free cleansing period of rehabilitation after a defendant has had

the opportunity to reflect upon the error of his or her ways." (People v. Humphrey (1997)

58 Cal. App. 4th 809, 813.) Although Briles's arson offense occurred in 1984, he did not

remain largely law abiding since that time. As the trial court pointed out, Briles incurred

two misdemeanor convictions showing that he continued to have a propensity to engage

in violent conduct toward others. Further, as the trial court observed, both the arson and

the instant offense were serious violent crimes, as Briles attempted to kill the victims in

both cases, showing that Briles's criminal dangerousness that existed at the time of the

1984 arson is still present.

       On this record, where the trial court considered the relevant criteria, including the

serious and violent nature of Briles's prior strike and the present offense, as well as

Briles's additional criminal history, we find no abuse of discretion in the trial court's

refusal to strike Briles's prior strike.



7      In 1994, Briles incurred a misdemeanor conviction for making a criminal threat
when he escaped from a locked convalescent hospital and telephoned his mother and
stepfather, threatening to burn down their residence when they refused his request for
money. In 1997, Briles was convicted of assault on a peace officer when he refused
deputies' orders to leave a courthouse and physically struggled with them.
                                              18
                                 DISPOSITION

     The judgment is affirmed.



                                               IRION, J.

WE CONCUR:



HUFFMAN, Acting P. J.



HALLER, J.




                                     19